IN THE SUPREME COURT OF PENNSYLVANIA


        IN RE:                                     :          NO. 629
                                                   :
        ORDER AMENDING RULES                       :          CIVIL PROCEDURAL RULES
        1915.3, 1915.3-2, 1915.12,                 :
        1915.15, and 1915.17 OF THE                :          DOCKET
        PENNSYLVANIA RULES OF                      :
        CIVIL PROCEDURE                            :




                                                ORDER


PER CURIAM

       AND NOW, this 20th day of July, 2015, upon the recommendation of the
Domestic Relations Procedural Rules Committee; the proposal having been published
for public comment in the Pennsylvania Bulletin, 44 Pa.B. 5828 (September 13, 2014):

     IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rules 1915.3, 1915.3-2, 1915.12, 1915.15 and 1915.17 of the
Pennsylvania Rules of Civil Procedure are amended in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective on September 1, 2015.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.